In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 18-1595
STEVEN D. LISLE, JR.,
                                                  Plaintiff-Appellant,
                                 v.

WILLIAM WELBORN, et al.,
                                               Defendants-Appellees.
                     ____________________

         Appeal from the United States District Court for the
                    Southern District of Illinois.
          No. 3:15-CV-00965 — Michael J. Reagan, Judge.
                     ____________________

     ARGUED MARCH 29, 2019 — DECIDED AUGUST 1, 2019
                ____________________

   Before HAMILTON, BARRETT, and ST. EVE, Circuit Judges.
    HAMILTON, Circuit Judge. This appeal presents issues stem-
ming from a prison’s discipline of a prisoner and his later su-
icide attempts. The story began in 2014 when correctional of-
ﬁcers at the Menard Correctional Facility found contraband
alcohol in the cell of plaintiﬀ Steven D. Lisle, Jr. Lisle’s cell-
mate at ﬁrst took responsibility for the contraband but later
recanted outside of Lisle’s presence. He said instead that Lisle
had been abusing him and had forced him to take the blame
2                                                    No. 18-1595

for the alcohol. In disciplinary proceedings, Lisle later asked
to call a witness to testify about his cellmate’s initial admis-
sions. His requests were ignored. Lisle, who is black, was sen-
tenced to four months in disciplinary segregation. His cell-
mate, who was white, was not disciplined.
    While in segregation, Lisle attempted to commit suicide
three times. His third attempt was nearly successful, and he
was placed on suicide watch in the prison inﬁrmary. While
there, Lisle claims, a nurse taunted him for his failed suicide
attempts and encouraged him to try again. Lisle ﬁled this suit
alleging that he was punished based on his race, that he was
deprived of liberty without due process of law, and that the
prison staﬀ’s conduct in the wake of his mental health crisis—
including the nurse’s statements—amounted to cruel and un-
usual punishment.
    The district court granted summary judgment on several
claims but held a jury trial on Lisle’s claims for deliberate in-
diﬀerence to a serious medical need. During jury selection,
defense lawyers used peremptory strikes to remove three of
the four black potential jurors. After the jury was selected, but
before it was sworn and the venire released, Lisle’s counsel
objected pursuant to Batson v. Kentucky, 476 U.S. 79 (1986),
challenging the use of peremptory strikes against the black
jurors. The judge denied the objection as untimely.
    Lisle appeals the summary judgment decision and seeks a
new trial based on his Batson claim. We agree that his Batson
claim was timely, and we cannot ﬁnd that the erroneous de-
nial was harmless. We remand for an evidentiary hearing on
the Batson claim and, if necessary, a new trial on all claims that
were tried. We also reverse summary judgment for the nurse
No. 18-1595                                                    3

on the taunting claim. We aﬃrm all other aspects of the judg-
ment.
I. Factual & Procedural Background
   A. Cell Search & Disciplinary Proceeding
    To the extent we review the partial grant of summary
judgment, we review the facts in the light most favorable to
Lisle as the non-moving party, giving him the beneﬁt of con-
ﬂicts in the evidence. Spaine v. Community Contacts, Inc., 756
F.3d 542, 544 (7th Cir. 2014). Steven D. Lisle, Jr. was an inmate
at the Menard Correctional Center in Illinois, where he shared
a cell with another inmate. On August 12, 2014, when Lisle
was at the prison gym, correctional oﬃcers searched his cell
and found contraband: a trash bag of liquid that contained 7%
alcohol. Two correctional oﬃcers took Lisle to segregation to
await a disciplinary hearing.
    On the way to the segregation unit, he crossed paths with
his cellmate, who had also been at the gym when the search
occurred. Lisle asked his cellmate if he was going to “take his
weight” (claim responsibility) for the contraband. The cell-
mate said yes and told Lisle that he had “already told them
whatever they found” in the cell was his. Lieutenant Michael
Samuel was within earshot of this conversation. Lisle told
Lieutenant Samuel that he was going to call him as a witness
at his disciplinary hearing. Samuel told Lisle he would testify.
    Outside of Lisle’s presence, though, his cellmate later re-
canted. He said he had claimed the alcohol was his only be-
cause Lisle had put him “through some serious hell.” The cell-
mate revealed extensive bruising all over his body that he
claimed was the result of Lisle’s physical and sexual abuse.
He expressed fear for his life. The cellmate was placed in
4                                                          No. 18-1595

protective custody and a rape kit was used to test him. He was
never placed in segregation, and the Adjustment Committee
found him not guilty for the contraband. Lieutenant Brook-
man testiﬁed in this case that Lisle was not informed of the
allegations his cellmate made because disclosing to an alleged
abuser that his victim has reported the abuse is “what gets
people hurt in prison.”
    Once Lisle was placed in segregation, a correctional oﬃcer
provided him with a copy of the disciplinary report outlining
the charged violations. Lisle asked for a pen so that he could
sign the report and ask to have Lieutenant Samuel testify at
the disciplinary hearing. The oﬃcer refused, so Lisle made an
oral request that Samuel be called to testify. The next day,
Lisle met with his counselor and again made an oral request
to call Lieutenant Samuel as a witness. His counselor for-
warded the request to Internal Aﬀairs, which in turn faxed the
request to the Adjustment Committee.
   Two days after the search, the disciplinary hearing was
held before the Adjustment Committee comprised of Lieuten-
ant Kent Brookman and another oﬃcial whom Lisle has not
sued. Lieutenant Samuel did not attend the disciplinary hear-
ing. Brookman indicated he had already spoken with Samuel
and would do so again. 1
    The Adjustment Committee found Lisle guilty and sen-
tenced him to four months of disciplinary segregation and
four months of reduced privileges, such as commissary re-
strictions, and six months of contact visit restriction. Despite
Lisle’s request that Samuel testify at least three times, the

    1 It is not clear from the record whether Brookman actually spoke with

Samuel or not. For purposes of summary judgment, we assume he did not.
No. 18-1595                                                   5

Adjustment Committee’s ﬁnal report indicated that he had
not requested a witness.
   B. Lisle’s Mental Health Crisis
   While in segregation, Lisle attempted to commit suicide
with a makeshift rope three times over the course of three
days. He claimed that being denied the chance to present a
witness at his hearing and the slow response to the post-hear-
ing grievances he ﬁled caused him to become depressed. He
repeatedly asked for a mental health and crisis team but did
not receive intervening assistance before his third suicide at-
tempt.
    Lisle described his segregation cell as being poorly venti-
lated, with rusty bars and with corroded feces in the toilet. He
was not given a brush to clean the toilet, and he had access to
fewer cleaning supplies due to his loss of commissary privi-
leges. He also had fewer privileges than when he was in gen-
eral population, such as loss of access to the gym and fewer
opportunities to go outside or shower. He had a cellmate
throughout his entire stay in “segregation.”
    Lisle described his ﬁrst two suicide attempts in a deposi-
tion taken April 25, 2017. He said his ﬁrst suicide attempt on
September 3, 2014 failed when the makeshift rope he tied
around his neck snapped under his weight. Lisle alleges Lieu-
tenant Welborn and Nurse Reeves witnessed the attempt.
Lisle claims he informed them he was attempting to kill him-
self and handed Reeves a suicide note. According to Lisle,
they both walked away without a word.
    The next day, Lisle again attempted suicide unsuccess-
fully, this time, he says, in the presence of correctional oﬃcer
Christopher McClure and another nurse, Jodi Hormann. Lisle
6                                                    No. 18-1595

again claims he handed the nurse a suicide note and told them
both that he intended to kill himself. In a repeat of the day
before, Lisle says, the two prison staﬀ members simply
walked away. Before Lisle attempted suicide a third time, he
gave another oﬃcer, Cale Young, a third suicide note and in-
formed the oﬃcer that he was going to attempt suicide again.
According to Lisle, Young put the note in his pocket and
walked away.
    The night of September 5, 2014, Lisle attempted to commit
suicide a third time while his cellmate was asleep. This time,
a correctional oﬃcer and a medical staﬀ member saw him
hanging in his cell and yelled for his cellmate to help. His cell-
mate helped the oﬃcers support Lisle by his legs to give the
oﬃcers time to remove the rope from his neck. Lisle was taken
to the inﬁrmary, where the medical staﬀ noted he had injuries
on his neck that appeared several days old, consistent with
prior suicide attempts. He remained in the inﬁrmary and was
placed on suicide watch.
    On the instructions of the medical director, Lisle was
placed on “strip cell suicide watch,” which meant he was not
provided a mattress and could use only a suicide-resistant
blanket. He was also checked every ten minutes, with vital
signs checked every two hours. Jana South was a nurse work-
ing in the inﬁrmary when Lisle was admitted. Lisle testiﬁed
that when Nurse South evaluated him a few hours later, she
repeatedly mocked him for failing to kill himself. She la-
mented that Lisle had not succeeded in his suicide attempts,
told him he should have done it “properly,” and said he
should “do a better job next time.” Later, Lisle also com-
plained that his back hurt from sleeping on the steel slab with-
out a mattress and requested a blanket because his cell was
No. 18-1595                                                   7

too cold. South taunted him, saying that if he wanted a mat-
tress, he should not be on suicide watch and that he should
not care about being cold or uncomfortable since he was try-
ing to kill himself. South denied making any of these state-
ments.
    Despite the dispute about what Nurse South said, it is un-
disputed that she continued to provide care to Lisle. She eval-
uated him several times, took his vital signs, and conducted
at least one neurological examination. After her ﬁrst evalua-
tion of Lisle, South also called a mental health physician to
evaluate Lisle, which occurred the next morning. Lisle re-
mained in the inﬁrmary for six days.
   C. Partial Summary Judgment and Trial
    Lisle sued under 42 U.S.C. § 1983, bringing ﬁve counts
against fourteen prison staﬀ members. First, he claimed Lieu-
tenant Brookman, as chair of the Adjustment Committee, de-
prived him of a protected liberty interest without due process
of law when he failed to call Lieutenant Samuel to testify.
Lisle also alleged that Lieutenants Samuel and Brookman and
the second oﬃcer who brought Lisle to segregation discrimi-
nated against him based on his race. Count III alleged an
Eighth Amendment claim against Reeves, Welborn, Hor-
mann, McClure, Young, and South, for their failure to obtain
medical help for Lisle when he was suicidal, and for Nurse
South’s verbal abuse of Lisle when he was on suicide watch.
He also sued Nurse South based on his experiences in the in-
ﬁrmary and her alleged refusal to call a doctor when he re-
quested one. Finally, he alleged that several prison oﬃcials
violated his constitutional rights in their handling of multiple
grievances he had ﬁled.
8                                                  No. 18-1595

    The defendants moved for summary judgment. The dis-
trict court granted the motion in part on the due process claim
because Lisle failed to show that conﬁnement in segregation
deprived him of a protected liberty interest. The district court
also granted summary judgment for the equal protection de-
fendants, ﬁnding no evidence of racial motive in any defend-
ant’s actions.
    The district court dismissed the deliberate indiﬀerence
claim against Nurse South for her conduct in the inﬁrmary.
The district court reasoned that under DeWalt v. Carter, 224
F.3d 607, 612 (7th Cir. 2000), the alleged taunting would be
“reprehensible,” but would amount only to “simple verbal
harassment,” which would not amount to cruel and unusual
punishment. The court explained: “though South may have
made statements suggesting Plaintiﬀ kill himself, she none-
theless did her job and treated Plaintiﬀ. Defendant South
therefore did not exhibit deliberate indiﬀerence to Plaintiﬀ’s
risk of suicide.” The court denied summary judgment on the
claims of deliberate indiﬀerence against the prison staﬀ mem-
bers for their alleged failure to act when Lisle was suicidal.
    The court granted summary judgment dismissing most of
Lisle’s conditions-of-conﬁnement claims, but the court denied
summary judgment on his claim that Nurse South refused to
call a doctor. Finally, the court dismissed the claims against
various prison oﬃcials for their failure to act on the griev-
ances he submitted because Lisle failed to provide suﬃcient
evidence to support these claims.
    The surviving claims were tried to a jury. During voir dire,
only four African-American veniremen were called. The two
teams of defense counsel used three of their six peremptory
strikes against black panel members. Just after the jurors were
No. 18-1595                                                    9

selected, but before they were sworn and the venire released,
Lisle’s attorney objected pursuant to Batson v. Kentucky, 476
U.S. 79 (1986), that those three strikes were racially motivated.
The district court denied Lisle’s objection as untimely. The
court told Lisle he “should have made [the objections] while
we were doing it. I think you waived at this juncture. We can
make a record. I know we do have an African American on
the jury.”
    The court then addressed defense counsel, explaining that
if they wanted “to make a responseY I am happy to listen to
race neutral responsesY. It is probably a good opportunity for
you to respond if you have a race neutral response you want
to give or you don’t have to respond at all.” Counsel for the
medical defendants brieﬂy explained that they struck two
black jurors who had close family members who had been in-
carcerated. Counsel doubted those jurors’ abilities to be fair
to the defendants in this case, despite the jurors’ assertions
that the family members’ experiences would not aﬀect their
decision. The judge said that the reasons proﬀered were race
neutral, but he did not make any express ﬁnding that he be-
lieved the oﬀered reasons were honest.
    After a three-day trial, a jury found for Lisle on the claim
that Reeves, Welborn, Hormann, and McClure were deliber-
ately indiﬀerent to his suicide attempts, but the jury awarded
him only $300 in compensatory damages. The jury found in
favor of Nurse South on the claim that she denied Lisle a phy-
sician. The jury also found for Young on the claim of deliber-
ate indiﬀerence to Lisle’s suicide attempt and for Hill on the
claim that she was deliberately indiﬀerent to a serious risk of
harm to Lisle by ignoring his grievances.
10                                                   No. 18-1595

    On appeal, Lisle argues that his Batson challenge was
timely and that summary judgment for the defendants was
improper on some claims: whether South’s comments vio-
lated the Eighth Amendment, whether Lieutenants Brookman
and Samuel violated the Equal Protection Clause, and
whether Brookman deprived him of liberty without due pro-
cess when he refused to call Samuel as a witness.
II. Analysis
   We begin with the district court’s ruling on the Batson chal-
lenge before analyzing its decisions to grant summary judg-
ment on the Eighth Amendment, equal protection, and due
process claims.
     A. Batson Challenge
    In Batson v. Kentucky, the Supreme Court held that “the
State denies a black defendant equal protection of the laws
when it puts him on trial before a jury from which members
of his race have been purposefully excluded.” 476 U.S. 79, 85
(1986). Batson has been extended to civil cases, so peremptory
strikes simply may not be used on account of race. Foster v.
Chatman, 136 S. Ct. 1737, 1747 (2016) (“The ‘Constitution for-
bids striking even a single prospective juror for a discrimina-
tory purpose.’”), quoting Snyder v. Louisiana, 552 U.S. 472, 478
(2008); Edmonson v. Leesville Concrete Co., 500 U.S. 614, 631
(1991) (Batson applies to civil cases).
    A Batson claim is analyzed in a three-step process in the
trial court. First, if a party suspects peremptory strikes are be-
ing used for discriminatory reasons, he must object and make
a prima facie case of racial discrimination. “[T]he burden at
the prima facie stage is low, requiring only circumstances rais-
ing a suspicion that discrimination occurred, even where
No. 18-1595                                                     11

those circumstances are insuﬃcient to indicate that it is more
likely than not that the challenges were used to discriminate.”
United States v. Stephens, 421 F.3d 503, 512 (7th Cir. 2005). Sec-
ond, if the court ﬁnds the party has made a prima facie show-
ing of discrimination, the burden shifts to the striking party
to provide a race-neutral reason for the strike. Flowers v. Mis-
sissippi, 139 S. Ct. 2228, 2241 (2019). Third, the trial judge must
then “determine whether the Y stated reasons were the actual
reasons or instead were a pretext for discrimination.” Id.
    The district court rejected Lisle’s Batson challenge as un-
timely. Trial judges have considerable ﬂexibility and discre-
tion in managing jury selection, including how they provide
a reasonable opportunity to raise Batson challenges. A reason-
able opportunity to raise a Batson challenge is essential. This
Batson challenge was not untimely. We have said that “[c]on-
temporaneous objection is imperative with respect to Batson
claims,” United States v. Chandler, 12 F.3d 1427, 1431 (7th Cir.
1994), but contemporaneous does not mean instantaneous.
Rather, “the dismissal of the venire or the swearing of the jury
is the presumptive deadline for making Batson challenges.”
United States v. Williams, 819 F.3d 1026, 1029 (7th Cir. 2016).
    Lisle’s Batson challenge was timely. He objected within
minutes after the third of four black potential jurors was
struck. He objected before the jury was sworn and before the
dismissal of the venire. While Batson objections should be
raised as early as practicable, the purpose of these challenges
and our case law show that an objection to a discriminatory
strike need not occur immediately after a particular strike is
made. After all, “a ‘pattern’ of strikes against black jurors in-
cluded in the particular venire might give rise to an inference
of discrimination.” Flowers, 139 S. Ct. at 2246, quoting Batson,
12                                                        No. 18-1595
476 U.S. at 97. The objecting party might not even be aware of
a violation until several strikes have been made, or even until
all peremptory strikes have been exercised by all parties. The
trial judge erred in deeming Lisle’s Batson challenge untimely.
    We also cannot deem harmless here the erroneous denial
of the Batson challenge as untimely. First, a racially motivated
strike of a single juror is forbidden and requires a new trial.
Foster, 136 S. Ct. at 1747, quoting Snyder, 552 U.S. at 478. In
addition, the trial judge’s sensible eﬀort to “make a record” at
the time fell one critical step short. The judge invited defense
counsel to state for the record race-neutral reasons for their
strikes of the black jurors. They did so, and the judge said they
were indeed race-neutral reasons. The problem is that the
judge never took the ﬁnal step of making a ﬁnding on the spot
about the credibility of those reasons. See, e.g., Snyder, 552
U.S. at 479 (reversing denial of Batson challenge where trial
judge had never made ﬁnding on juror’s demeanor or credi-
bility of proﬀered race-neutral reason for strike). And unfor-
tunately, counsel did not ask the judge for that one further
ﬁnding. While we can glean some information from this rec-
ord, we have no way to know whether the attorneys were
credible. For example, the record does not show whether sim-
ilarly situated white jurors were struck for similar reasons,
nor did the judge say anything about anyone’s demeanor. 2
   Because the district court did not make a credibility ﬁnd-
ing here, we must remand for further ﬁndings and,

     2
     We asked at oral argument whether any peremptory strikes were
used on white jurors for similar reasons. Counsel for defendants re-
sponded that Juror 9 was white and was also struck because he had a close
family member who had been incarcerated. The district court, however,
noted on the record that Juror 9 was black. Supp. App. 340.
No. 18-1595                                                     13

depending on the ﬁndings, a new trial. Morgan v. City of Chi-
cago, 822 F.3d 317, 331 (7th Cir. 2016); United States v. Rutledge,
648 F.3d 555, 560 (7th Cir. 2011) (“when we confront an evi-
dentiary gap at step three, the ultimate Batson issue cannot be
resolved without a remand”). If the district court cannot make
the necessary ﬁndings (perhaps because of delay or the vet-
eran trial judge’s retirement), or if the court ultimately ﬁnds
that the stated reasons were not credible, then the case must
be retried. See Rutledge, 648 F.3d at 562 (conviction must be
vacated “if the passage of time precludes the district court
from making such ﬁndings, or if it ﬁnds that the prosecutor’s
reasons are not credible”); United States v. McMath, 559 F.3d
657, 666 (7th Cir. 2009) (remand for ﬁndings rather than retry-
ing the case was appropriate remedy in light of court’s failure
to make ﬁndings on race-neutral reasons when only a year
had passed); see also SmithKline Beecham Corp. v. Abbott Labs.,
740 F.3d 471, 489 (9th Cir. 2014) (remanding for a new trial
after Batson violation in civil case).
   B. Cruel and Unusual Punishment Claim Against Nurse South
    The district court granted summary judgment for Nurse
South on the ground that simple verbal harassment cannot
constitute cruel and unusual punishment. For purposes of
summary judgment, we must assume South did make the
statements as Lisle claimed, encouraging Lisle to kill himself
while he was on suicide watch under her care.
    Summary judgment is appropriate only when the movant
shows there is no genuine dispute as to any material facts and
is entitled to judgment as a matter of law. Horton v. Pobjecky,
883 F.3d 941, 948 (7th Cir. 2018); Fed. R. Civ. P. 56(a). We re-
view de novo the district court’s grant of summary judgment,
considering the facts in a light favorable to Lisle and drawing
14                                                    No. 18-1595

all reasonable inferences in his favor. Horton, 883 F.3d at 948.
At this stage, we may not assess the credibility of the wit-
nesses or balance the weight of conﬂicting evidence. Palmer v.
Franz, 928 F.3d 560, 565 (7th Cir. 2019) (reversing summary
judgment).
    The Eighth Amendment prohibits cruel and unusual pun-
ishments that involve the unnecessary and wanton inﬂiction
of pain. Rhodes v. Chapman, 452 U.S. 337, 346 (1981). The pro-
hibition also includes acts “totally without penological justiﬁ-
cation.” Hope v. Pelzer, 536 U.S. 730, 737 (2002), quoting Rhodes,
452 U.S. at 346. This prohibition reaches wanton inﬂiction of
pain and deliberate indiﬀerence to the serious medical needs
of prisoners. Estelle v. Gamble, 429 U.S. 97, 104 (1976); Petties v.
Carter, 836 F.3d 722, 727–28 (7th Cir. 2016) (en banc).
    Lisle’s claim against Nurse South lies at the intersection of
deliberate and pointless inﬂiction of psychological injury and
deliberate indiﬀerence in medical care. In ordinary medical
care cases under the Eighth Amendment, “we perform a two-
step analysis, ﬁrst examining whether a plaintiﬀ suﬀered
from an objectively serious medical condition, and then deter-
mining whether the individual defendant was deliberately in-
diﬀerent to that condition.” Petties, 836 F.3d at 727–28, citing
Farmer v. Brennan, 511 U.S. 825, 834 (1994). In applying this
test, “we look at the totality of an inmate’s medical care when
considering whether that care evidences deliberate indiﬀer-
ence to serious medical needs.” Petties, 836 F.3d at 728–29.
    At the ﬁrst step, the risk of suicide is an objectively serious
medical condition, and it is well established that inmates have
the right to be free from deliberate indiﬀerence to this risk
while in custody. See Estate of Clark v. Walker, 865 F.3d 544, 551
(7th Cir. 2017) (inmate’s “right to be free from deliberate
No. 18-1595                                                          15

indiﬀerence to his risk of suicide while he was in custody was
clearly established at the time of his death in 2012”); Woodward
v. Correctional Medical Servs. of Illinois, Inc., 368 F.3d 917, 926–
27, 929 (7th Cir. 2004) (jail managers would be guilty of delib-
erate indiﬀerence if they took no precautions against the pos-
sibility of an inmate’s suicide); Cavalieri v. Shepard, 321 F.3d
616, 623 (7th Cir. 2003) (“no doubt” the right of an inmate to
be free from deliberate indiﬀerence to his risk of suicide was
clearly established in 1998); Hall v. Ryan, 957 F.2d 402, 404–05
(7th Cir. 1992) (“It was clearly established in 1986 that police
oﬃcers could not be deliberately indiﬀerent to a detainee who
is in need of medical attention because of a mental illness or
who is a substantial suicide risk.”).
    At the second step, “[w]here the harm at issue is a suicide
or attempted suicide, the second, subjective component of an
Eighth Amendment claim requires a dual showing that the
defendant: (1) subjectively knew the prisoner was at substan-
tial risk of committing suicide and (2) intentionally disre-
garded the risk.” Collins v. Seeman, 462 F.3d 757, 761 (7th Cir.
2006). This requires “more than mere or gross negligence, but
less than purposeful inﬂiction of harm.” Matos v. O'Sullivan,
335 F.3d 553, 557 (7th Cir. 2003).
   Proving actual subjective knowledge of the risk is often
diﬃcult, see Petties, 836 F.3d at 728, but not here. Nurse South
was responsible for monitoring and evaluating Lisle while he
was on suicide watch. Lisle met his burden on this half of the
subjective prong. 3


3 South argues that Lisle was never in any real danger because he was on
suicide watch. The argument is both speculative and irrelevant to the
claim that her statements were intended to cause him psychological pain.
16                                                             No. 18-1595

    Lisle also oﬀered evidence to support the second compo-
nent of this prong—that South intentionally disregarded the
risk of suicide. He need not oﬀer evidence of purposeful in-
ﬂiction of harm. Here, Lisle alleges that South was deliber-
ately indiﬀerent to his risk of suicide by taunting him for be-
ing unsuccessful and actually encouraging Lisle to kill him-
self while he was in the inﬁrmary on suicide watch. Assuming
Lisle’s account is true, as we must, South’s statements could
be deemed cruel inﬂiction of mental pain and deliberate in-
diﬀerence to his risk of suicide, making summary judgment
improper.
   The district court granted summary judgment, quoting
our statement that, “Standing alone, simple verbal harass-
ment does not constitute cruel and unusual punishment, de-
prive a prisoner of a protected liberty interest or deny a pris-
oner equal protection of the laws.” DeWalt v. Carter, 224 F.3d


That alleged pain did not depend on Lisle’s ability to follow through on
his suicidal intent. See Edwards v. Snyder, 478 F.3d 827, 831 (7th Cir. 2007)
(reversing dismissal; prisoner’s receipt of some medical care does not au-
tomatically defeat claim of deliberate indifference; fact-finder could infer
intentional mistreatment was likely to seriously aggravate a medical con-
dition); see also Jordan v. Gardner, 986 F.2d 1521, 1526 (9th Cir. 1993) (find-
ing deliberate indifference to female inmate’s psychological vulnerabili-
ties when cross-gender searches exacerbated symptoms of “pre-existing
mental conditions”). Also, unfortunately, there is no guarantee an inmate
is safe from the risk of suicide while on suicide watch. Suicide-prevention
measures reduce opportunities to commit suicide, but according to a 2010
study conducted by the National Institute of Corrections, about 7.5% of
inmates who committed suicide in 2005 and 2006 were on suicide watch.
National Institute of Corrections, U.S. Department of Justice, National
Study of Jail Suicide 20 Years Later, https://info.nicic.gov/nicrp/sys-
tem/files/024308.pdf at page 27, April 2010.
No. 18-1595                                                   17

607, 612 (7th Cir. 2000) (oﬃcer allegedly used racially and sex-
ually derogatory language). Since DeWalt, however, we have
said that its language was too broad, explaining: “The propo-
sition that verbal harassment cannot amount to cruel and un-
usual punishment is incorrect.” Beal v. Foster, 803 F.3d 356, 357
(7th Cir. 2015).
    Our analysis in Hughes and Beal conﬁrms that the “simple
verbal harassment” language of DeWalt would not preclude a
reasonable jury from ﬁnding deliberate indiﬀerence here. In
Hughes v. Scott, 816 F.3d 955 (7th Cir. 2016), we reversed dis-
missal of an inmate’s claim where he had been committed in-
voluntarily to a facility for individuals suﬀering from mental
disorders. The plaintiﬀ alleged that the staﬀ called him “igno-
rant,” “stupid,” and a “moron.” Id. at 957. They also told him
his life would go better if he stopped ﬁling grievances about
his treatment at the facility. We distinguished DeWalt and de-
termined that the alleged statements to Hughes went beyond
simple verbal harassment because of his vulnerability: “Just
as police when interrogating children are held to understand
the mental and psychological diﬀerences between adults and
childrenYso staﬀ of an institution that houses and treats per-
sons suﬀering from mental disorders should be held to un-
derstand that they are dealing with psychologically impaired
persons.” Id. at 957 (internal citation omitted).
   In Beal v. Foster, a male inmate brought an Eighth Amend-
ment claim against a male oﬃcer who he claimed made sexual
innuendos about him in front of other inmates. 803 F.3d at
358. The district court dismissed on the theory that the state-
ments were simple verbal harassment. We reversed. The
guard’s statements and behavior could have been understood
by other inmates as implying Beal was homosexual. Beal
18                                                 No. 18-1595

feared an increased risk of sexual assaults by other inmates,
and could have inﬂicted “signiﬁcant psychological harm on
him” in violation of the Eighth Amendment. Id. at 359.
    In support of this conclusion, Beal used hypotheticals to
show that verbal harassment can rise to a level that violates
the Eighth Amendment. For instance, it would be cruel and
unusual for a correctional oﬃcer to tell an inmate with a se-
vere headache that the doctor had told the oﬃcer the inmate
actually had terminal brain cancer. Id. at 357. Or suppose a
guard tells an inmate falsely that his family has been killed in
a car crash. Id. These classic examples would violate the
Eighth Amendment despite the lack of physical abuse. In
other words, “the alleged pain [suﬃcient to constitute cruel
punishment] may be physical or psychological.” Id. at 357–58,
quoting Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012);
see also Jordan v. Gardner, 986 F.2d 1521, 1528 (9th Cir. 1993)
(en banc) (aﬃrming permanent injunction against cross-gen-
der searches of female inmates; prison oﬃcials acted with de-
liberate indiﬀerence to harm that cross-gender clothed body
searches were likely to cause female inmates who had been
victims of sexual abuse).
   With the understanding that the Eighth Amendment also
protects psychologically vulnerable inmates against psycho-
logical pain deliberately inﬂicted by correctional oﬃcers,
Nurse South’s alleged statements, if made, went beyond
“simple verbal harassment.” She is alleged to have taunted
and encouraged an inmate known to be suicidal and in the
midst of a mental health crisis to take his own life. As his
nurse on suicide watch, she was uniquely situated to aggra-
vate Lisle’s condition by using her specialized knowledge to
target his psychological vulnerabilities, causing him
No. 18-1595                                                    19

psychological pain. Nurse South denies making these state-
ments, as noted, but the factual disagreement simply under-
scores the issues of material fact to be decided at trial.
    We are not persuaded by Nurse South’s attempts to distin-
guish Beal and Hughes. She points out that Beal involved sex-
ual harassment and fear of sexual attacks. Thus it was not
“simple verbal harassment” because it involved the danger of
exposing the inmate to sexual assault. We do not see a consti-
tutionally relevant line between vulnerability to sexual at-
tacks and vulnerability to suicide. In both situations, prison
staﬀ would be exploiting a known vulnerability to create a
danger or harm that cannot have any legitimate penological
purpose.
   South also points out that Hughes and Beal reversed dis-
missals on the pleadings rather than after summary judg-
ment. Such diﬀerences in procedural posture can be im-
portant, but not for this question of law. See also Olson v.
Bloomberg, 339 F.3d 730, 737–38 (8th Cir. 2003) (aﬃrming de-
nial of summary judgment; reasonable jury could infer delib-
erate indiﬀerence to risk of suicide where correctional oﬃcer
said, “you do what you got to do,” when inmate said he
would hang himself).
    Finally, Nurse South points to the medical care she pro-
vided to help Lisle while he was on suicide watch as evidence
that she was not deliberately indiﬀerent to his risk of suicide.
For instance, she checked his vital signs regularly, performed
neurological examinations, and requested an examination by
a mental health physician. This evidence may well be power-
ful at trial, but it is not conclusive as a matter of law on a mo-
tion for summary judgment. Evidence of “some medical care
does not automatically defeat a claim of deliberate
20                                                  No. 18-1595

indiﬀerence if a fact ﬁnder could infer the treatment was ‘so
blatantly inappropriate as to evidence intentional mistreat-
ment likely to seriously aggravate’ a medical condition.” Ed-
wards v. Snyder, 478 F.3d 827, 831 (7th Cir. 2007), quoting
Snipes v. DeTella, 95 F.3d 586, 592 (7th Cir. 1996). Encouraging
a suicidal inmate to kill himself, if that in fact happened,
would ﬁt this description.
    We intend this holding to be narrow. Repugnant words,
like those alleged in DeWalt, will seldom rise to an Eighth
Amendment violation. As we acknowledged in Beal, “most
verbal harassment by jail or prison guards does not rise to the
level of cruel and unusual punishment.” 803 F.3d at 358. Re-
lationships between prisoners and prison staﬀ are not always
marked by genteel language and good manners. The Eighth
Amendment nevertheless can apply to an extreme case where
medical staﬀ use an inmate’s known psychological vulnera-
bility to cause psychological anguish.
    On remand the district court may need to consider what
impact, if any, 42 U.S.C. § 1997e(e) may have on these claims.
Section 1997e(e) provides: “No Federal civil action may be
brought by a prisoner conﬁned in a jail, prison, or other cor-
rectional facility, for mental or emotional injury suﬀered
while in custody without a prior showing of physical injury
or the commission of a sexual act.” We have read this provi-
sion to apply only to compensatory damages, not nominal or
punitive damages involving no physical injury. Calhoun v. De-
Tella, 319 F.3d 936, 941 (7th Cir. 2003). We are not alone in in-
terpreting § 1997e(e) this way. See Thompson v. Carter, 284 F.3d
411, 418 (2d Cir. 2002) (punitive damages for Eighth Amend-
ment violations not barred); Oliver v. Keller, 289 F.3d 623, 630
(9th Cir. 2002) (punitive damages for constitutional violation
No. 18-1595                                                      21

not barred); Doe v. Delie, 257 F.3d 309, 314 (3d Cir. 2001)
(“§ 1997e(e) does not bar claims seeking nominal damages to
vindicate constitutional rights, nor claims seeking punitive
damages to deter or punish egregious violations of constitu-
tional rights”); Searles v. Van Bebber, 251 F.3d 869, 881 (10th Cir.
2001) (“salient fact is that Congress simply did not choose to
provide a restriction on punitive damages”).
   C. Equal Protection
    Lisle next claims Lieutenants Samuel and Brookman vio-
lated his Fourteenth Amendment rights by placing him in
segregation but not his white cellmate. “Prisoners are pro-
tected under the Equal Protection Clause of the Fourteenth
Amendment from invidious discrimination based on race.”
Wolﬀ v. McDonnell, 418 U.S. 539, 556 (1974). Protection from
disparate treatment based upon race does not vanish merely
because a person is incarcerated. Id. at 555.
    To avoid summary judgment on this claim, Lisle needed
to come forward with evidence that would allow a reasonable
jury to infer that the defendants intentionally treated him dif-
ferently because of his race. In Ortiz v. Werner Enterprises, Inc.,
834 F.3d 760 (7th Cir. 2016), our opinion explained that courts
deciding whether a defendant acted with a discriminatory
motive (in Ortiz, an employment decision) should avoid get-
ting entangled by formal methods and distinctions between
direct and circumstantial evidence. Instead, we explained, the
standard is whether all the evidence “would permit a reason-
able factﬁnder to conclude that plaintiﬀ’s race, ethnicity, sex,
religion, or other proscribed factor caused the discharge or
other adverse employment action.” Id. at 765. The same rea-
soning and standard apply to a claim of intentional and un-
constitutional race discrimination by prison oﬃcials.
22                                                  No. 18-1595

    If the disciplinary decisions by Lieutenant Brookman (per-
haps aided by Lieutenant Samuel) were motivated by race,
that would violate the Equal Protection Clause. Brown v. Budz,
398 F.3d 904, 916–17 (7th Cir. 2005); see also Harris v. Greer,
750 F.2d 617, 618 (7th Cir. 1984) (“A policy of deliberate racial
segregation of prisoners would raise serious questions under
the equal protection clause of the Fourteenth Amendment.”);
Williams v. Lane, 851 F.2d 867, 881–82 (7th Cir. 1988) (unequal
treatment of inmates without rational relation to legitimate
penal interest violates Equal Protection).
   Lisle, however, has not presented evidence that would al-
low a jury to infer reasonably that Lieutenants Samuel or
Brookman acted based on racial animus. Starting ﬁrst with
Samuel, nothing in the record could lead a reasonable jury to
determine that he even had the authority to decide that Lisle
would be placed in disciplinary segregation and his cellmate
would not. The disciplinary charges for Lisle and his cellmate
were both signed by an oﬃcer who is not a party in this action.
Samuel’s only involvement in Lisle’s segregation was that he
escorted him there pending his disciplinary hearing.
    Lieutenant Brookman served as one of two members of the
Adjustment Committee that oversaw Lisle’s disciplinary
hearing. Lisle claims Brookman denied him the right to call a
witness during the disciplinary hearing because Lisle is black.
Lisle introduced no evidence, though, suggesting that Brook-
man’s failure to call Samuel was based on race or that Brook-
man permitted similarly situated white inmates to call wit-
nesses while not allowing black inmates to do so. Undisputed
evidence instead indicates the decision was based on the al-
leged threats and abuse that the correctional oﬃcers appar-
ently found credible. In this instance, correctional oﬃcers
No. 18-1595                                                      23

believed the white inmate, not the black inmate. Without
more evidence of racial motive, the oﬃcers’ judgments about
whom to believe are not suﬃcient to allow a jury to infer racial
bias. Lisle’s claim of race discrimination is supported only by
speculation and conjecture, which is not enough to survive
summary judgment. Boston v. U.S. Steel Corp., 816 F.3d 455,
466 (7th Cir. 2016). We aﬃrm the district court’s grant of sum-
mary judgment on Lisle’s equal protection claims.
   D. Deprivation of Liberty Without Due Process
    Finally, the district court correctly granted summary judg-
ment on the due process claim against Lieutenant Brookman.
When an inmate raises a due process claim for a disciplinary
proceeding, he must demonstrate: (1) the deprivation of a lib-
erty interest; and (2) the procedures he was aﬀorded were
constitutionally deﬁcient. Scruggs v. Jordan, 485 F.3d 934, 939
(7th Cir. 2007). Lisle fails at the ﬁrst step, so we do not address
whether the procedures were constitutionally deﬁcient.
    Lisle’s claimed liberty interest was avoiding assignment to
a segregation cell. Avoiding segregation can constitute a pro-
tected liberty interest, but the facts matter. Hardaway v. Mey-
erhoﬀ, 734 F.3d 740, 743 (7th Cir. 2013), citing Marion v. Colum-
bia Correction Inst., 559 F.3d 693, 697 (7th Cir. 2009). This inter-
est is triggered only when the conﬁnement imposes “atypical
and signiﬁcant hardship on the inmate in relation to the ordi-
nary incidents of prison life.” Sandin v. Conner, 515 U.S. 472,
484 (1995). When considering whether disciplinary segrega-
tion imposes atypical and signiﬁcant hardships, we look to
both the duration of the segregation and the conditions en-
dured. Marion, 559 F.3d at 697.
24                                                    No. 18-1595

    First, the duration of segregation was not an atypical or
signiﬁcant hardship. We have found that, depending on the
conditions of conﬁnement and whether there were any addi-
tional punishments, a period of segregation considerably
shorter than four months may satisfy this requirement. Kervin
v. Barnes, 787 F.3d 833, 836 (7th Cir. 2015) (collecting cases).
However, we have also found longer durations did not. Mar-
ion, 559 F.3d at 698 (six months of segregation is not such an
extreme term as to trigger due process rights without more).
A sentence of four months in segregation for the discovery of
contraband is not so atypical and signiﬁcantly harsh that it
creates a liberty interest.
    Second, Lisle has not shown that the conditions of his con-
ﬁnement in segregation themselves imposed atypical and sig-
niﬁcant hardships. Lisle needed to show that the conditions
of his conﬁnement in his segregated cell deviated substan-
tially from the ordinary conditions of prison life. Sandin, 515
U.S. at 486 (inmates must demonstrate that punishment con-
stituted dramatic departure from basic conditions of prison
life to present atypical and signiﬁcant hardship such that it
would create liberty interest); Kervin, 787 F.3d at 836 (“the crit-
ical question is how far the treatment of the complaining in-
mate deviates from [the] ordinary conditions” of a high-secu-
rity prison and the conditions under which prisoner is actu-
ally held). In short, if the disciplinary measures do not “sub-
stantially worsen the conditions of conﬁnement” of an in-
mate, then he has not been deprived of a protected liberty in-
terest. Miller v. Dobier, 634 F.3d 412, 414–15 (7th Cir. 2011).
    We agree with the district court that Lisle did not oﬀer ev-
idence that would allow a reasonable jury to ﬁnd the condi-
tions of his segregation imposed atypical and signiﬁcant
No. 18-1595                                                  25

hardships. The vague description of his cell, including rust on
the bars and “corroded feces” in the toilet, does not itself re-
veal much. Regardless, a jury could not reasonably infer that
these conditions were unique to cells in the segregation unit
or that these conditions caused Lisle any signiﬁcant hardship.
Lisle is correct that we do not ﬁnd conditions are typical and
acceptable merely because they do not rise to the most ex-
treme conditions, but he needed to oﬀer some evidence that
would allow a jury to determine that the conditions in segre-
gation deviated substantially from ordinary conditions of his
conﬁnement.
    Lisle further argues that placing an inmate in a cell that
exacerbates his depression and suicidal urges without provid-
ing a crisis team implicates his liberty interest. We need not
decide whether this is correct because the record does not re-
ﬂect Lisle’s mental health crisis was exacerbated by the con-
ditions of his conﬁnement. Instead, the record shows Lisle at-
tributes his frustration with the disciplinary hearing and the
grievance process as the trigger for his worsening mental
health.
                           *   *   *
    To sum up, we REVERSE summary judgment for Nurse
South on the Eighth Amendment claim based on her alleged
taunts. On the Batson claim, we VACATE the portions of the
judgment based on the trial verdict and REMAND for addi-
tional ﬁndings on the credibility of the defendants’ race-neu-
tral explanations for their peremptory strikes of black pro-
spective jurors, and for such further proceedings as are
needed consistent with this opinion, which may include a
26                                                           No. 18-1595

new trial on the claims that were tried. In all other respects
the judgment of the district court is AFFIRMED. 4




4 Lisle’s deliberate indifference claim against the remaining defendants
for allegedly failing to address his grievances was not briefed on appeal
and thus waived. United States v. Webster, 775 F.3d 897, 904 (7th Cir. 2015)
(arguments not raised in party’s opening brief are waived); see also Ow-
ens v. Hinsley, 635 F.3d 950, 953 (7th Cir. 2011) (mere mishandling of pris-
oner’s grievance does not support claim).